Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 10-14-21 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant's election with traverse of Species A in the reply filed on 12-21-21 is acknowledged.  The traversal is on the ground(s) that there are generic claims such as claims 11, 15-19 and 21.  This is not found persuasive because applicant has not submitted any remarks as to why the different species identified in the restriction requirement dated 12-7-21 are not independent and distinct. Further, applicant’s remarks related to the generic claims are persuasive and claims 11, 15-19 and 21 are deemed to be generic to each of the identified species in the restriction requirement dated 12-7-21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the drinking stations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the heating elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 4,630,569 to Dieleman.
Referring to claim 21, Dieleman discloses an animal water fountain comprising, a water chamber having a floor – at 30, and sidewalls – at 32 and proximate 32 for holding water – see figures 1-2, a water inlet near the floor of the water chamber to supply fresh water to the water chamber – see inlet at 20,36, and to flush away debris on the floor – see figures 1-3 and column 4 line 51 to column 5 line 17.
Referring to claim 5, Dieleman further discloses the water inlet includes a sprayer – at 20,50, adjacent the floor – see figures 1-3, to flush the debris toward a disposal area of the water chamber – see figures 1-3 and column 4 line 51 to column 5 line 17.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-2, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,463,880 to Callingham in view of U.S. Patent No. 3,368,580 to Carter and further in view of U.S. Patent No. 8,777,044 to Raymus et al.
Referring to claim 1, Callingham discloses an animal water fountain comprising, a trough – at 1,2, having opposite sides, an open top and a closed bottom – see at 1,2 in figures 3-7, a water inlet extending into the trough to supply water to the trough – see at 37, a divider – see at 33, in the trough extending between the opposite sides to defining a pair of drinking chambers – see at 2,8 and 33 in figures 6-7, and the divider having a passageway providing fluid communication between the drinking chambers – see at 6 in figure 6. Callingham does not disclose an outer shell having opposite sides, opposite ends an open top and an open bottom with a trough inside the shell. Callingham further does not disclose a plug to selectively close the passageway such that one drinking chamber can be closed while the other drinking chamber remains open. Carter does disclose an outer shell – at 6, having opposite sides – see figure 1, opposite ends – see figure 1, an open top – see at 7 in figure 1, and an open bottom – see open area between the legs at the bottom of 6 in figure 1, with a trough – at 5, inside the shell – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham and add the outer shell of Carter, so as to yield the predictable result of better protecting the trough during use. Further, Raymus et al. does disclose a plug – at 41, to selectively close the passageway – see figure 6, such that one drinking chamber can be closed while the other drinking chamber remains open – see at 14,16,40 in figures 1-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham and add the plug of Raymus et al., so as to yield the predictable result of allowing the user to control the flow of liquid between the chambers as desired.

Referring to claim 4, Callingham as modified by Carter and Raymus et al. further discloses the water inlet is adjacent the bottom of the trough – see at 2 in figure 1 of Carter. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter and Raymus et al. and add the water inlet adjacent the bottom of the trough as disclosed by Carter, so as to yield the predictable result of supplying sufficient liquid to the trough as desired. 
Referring to claim 10, Callingham as modified by Carter and Raymus et al. further discloses a float valve – at 11 and 32-35, operatively connected to the water inlet – at 37, so as to automatically supply water to one of the chambers when water level in the one chamber drops below a preset level – see figures 6-7 of Callingham.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callingham as modified by Carter and Raymus et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0150215 to Pumphrey.
Referring to claim 3, Callingham as modified by Carter and Raymus et al. does not disclose a thermostat mounted in the trough at a location close to a normal water level in the trough. Pumphrey does disclose a thermostat – at 28, mounted in the trough – at 14 in figure 3, at a location close to a normal water level in the trough – see at the top of 28 in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter and Raymus et al. and add the thermostat of Pumphrey, so as to yield the 
Referring to claim 7, Callingham as modified by Carter and Raymus et al. does not disclose an insulative air space in the divider adjacent one of the drinking stations. Pumphrey does disclose an insulative air space – see at the top of the housing for item 15 in figure 3, in the divider – see figure 3, adjacent one of the drinking stations – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter and Raymus et al. and add the insulative air space in the divider as disclosed by Pumphrey, so as to yield the predictable result of better maintaining the temperature in the device as desired. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callingham as modified by Carter and Raymus et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,397,266 to Noland et al. 
Referring to claim 6, Callingham as modified by Carter and Raymus et al. does not disclose heating elements adjacent an exterior bottom surface of the trough and spray foam insulation on the exterior bottom surface around the heating elements. Noland et al. does disclose heating elements – at 83,84, adjacent an exterior bottom surface of the trough – at 80,82 and figure 2, and insulation – at 22, on the exterior bottom surface – see figure 2, around the heating elements – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter and Raymus et al. and add the heating elements of Noland et al., so as to yield the predictable result of controlling the temperature of the liquid in the device as desired. Callingham as modified by Carter, Raymus et al. and Noland et al. does not disclose the insulation is spray foam insulation. However, it would have been .  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callingham as modified by Carter and Raymus et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,646,687 to Peterson et al.
Referring to claim 8, Callingham as modified by Carter and Raymus et al. does not disclose a water circulation pipe mounted in the trough and having an upper open end residing adjacent a normal water level in the trough to allow water to drain from the trough. Peterson et al. does disclose a water circulation pipe – at 51, mounted in the trough – at 22 – see figure 4, and having an upper open – at 56, end residing adjacent a normal water level in the trough – see figure 4, to allow water to drain from the trough – see at 51-58 in figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter and Raymus et al. and add the drain of Peterson et al., so as to yield the predictable result of ensuring the trough does not overflow with liquid during use. 
	Referring to claim 9, Callingham as modified by Carter and Raymus et al. does not disclose the shell and the trough have a space therebetween with insulation filling the space. Peterson et al. does disclose the shell – at 20, and the trough – at 22, have a space therebetween with insulation – at 28, filling the space – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter and Raymus et al. and add the insulation of Peterson et al., so as to yield the predictable result of better maintaining the temperature of the liquid in the device as desired. 
s 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,464,661 to Dunn et al. in view of Pumphrey. 
Referring to claim 11, Dunn et al. discloses an animal water fountain comprising, a first water chamber for holding water – see at 32, a water inlet – at 36, near a bottom of the first water chamber – see figure 4, a thermostat – at 46, at the first water chamber positioned at the inlet at a position adjacent preset low water level – at 40, in the chamber – see at 46 in figure 4. Dunn et al. does not disclose the thermostat is in the first water chamber. Pumphrey does disclose the thermostat – at 28, is in the first water chamber – at 14 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. and add the thermostat in the water chamber as disclosed by Pumphrey, so as to yield the predictable result of better determining the temperature of the liquid in the chamber as desired. Dunn et al. further does not disclose the thermostat is above the inlet. However, it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. and position the thermostat at any desired location including the claimed position above the inlet, so as to yield the predictable result of better determining the temperature of the liquid in the device as desired. 
Referring to claim 12, Dunn et al. as modified by Pumphrey further discloses a second water chamber adjacent the first water chamber – see two chambers in item 14, formed on either side of the housing holding item 15 in figures 1 and 3 of Pumphrey, and a dividing wall between the first and second water chambers – see the walls forming the housing holding item 15 in figure 3 of Pumphrey. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the second water chamber of Pumphrey, so as to yield the predictable result of providing more liquid to the device as desired. 
. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey as applied to claim 12 above, and further in view of Callingham.
Referring to claim 13, Dunn et al. as modified by Pumphrey does not disclose the dividing wall has an opening therein to allow water to flow from the first water chamber to the second water chamber. Callingham does disclose the dividing wall – at 33, has an opening – at 6, therein to allow water to flow from the first water chamber to the second water chamber – at 2,8 – see figures 6-7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the dividing wall with opening of Callingham, so as to yield the predictable result of providing a desired quantity of liquid in the water chambers as desired. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey and Callingham as applied to claim 13 above, and further in view of Raymus et al.
Referring to claim 14, Dunn et al. as modified by Pumphrey and Callingham does not disclose the opening can be selectively closed to isolate the first water chamber from the second water chamber. Raymus et al. does disclose the opening can be selectively closed – at 41, to isolate the first water chamber from the second water chamber – see at 14,16 in figures 1-6. .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey as applied to claim 11 above, and further in view of Peterson et al.
Referring to claim 15, Dunn et al. as modified by Pumphrey further discloses a shell – at 18, surrounding the first water chamber – see figure 3 of Pumphrey. Dunn et al. as modified by Pumphrey does not disclose the shell and the first water chamber have a space therebetween with insulation filling the space. Peterson et al. does disclose the shell – at 20, and the first water chamber – at 22, have a space therebetween with insulation – at 28, filling the space – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the insulation of Peterson et al., so as to yield the predictable result of better maintaining the temperature of the liquid in the device as desired.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey as applied to claim 11 above, and further in view of U.S. Patent No. 4,856,459 to Wiseman et al.
Referring to claims 16 and 17, Dunn et al. as modified by Pumphrey does not disclose at least one heating element on an exterior of the first water chamber and insulation on the exterior of the first water chamber and spaced from the heating elements. Wiseman et al. does disclose at least one heating element – at 40, on an exterior of the first water chamber – 22 – see figure 2, and insulation – at 28, on the exterior of the first water chamber – at 22 – see figure 2, and spaced from the heating elements – see at 28 and 40 in figure 2. Therefore it would have been .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey as applied to claim 11 above, and further in view of U.S. Patent No. 9,179,652 to Huber.
Referring to claim 19, Dunn et al. as modified by Pumphrey does not disclose the inlet includes a sprayer to spray water adjacent a floor of the first water chamber to flush out debris on the floor. Huber does disclose the inlet – at 110, includes a sprayer – at 114,116, to spray water adjacent a floor of the first water chamber – at 104,106, to flush out debris on the floor – see figures 1-2 and column 3 lines 57-67. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the spray to flush out debris as disclosed by Huber, so as to yield the predictable result of making the liquid healthier for consumption as desired. 

	Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to animal watering devices in general:
	U.S. Pat. No. 3,650,247 to McKinstry – shows animal watering device
	U.S. Pat. No. 8,104,431 to Klenotiz – shows animal watering device

	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643